 Case 2:18-cv-10232-CJC-JEM Document 154 Filed 02/24/21 Page 1 of 2 Page ID #:4261




 1
                                                                           JS-6
 2
                                                                           2/24/2021
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   SID AVERY AND ASSOCIATES, INC. ) Case No.: CV 18-10232-CJC(JEMx)
                                    )
     d/b/a MPTV IMAGES,             )
12
                                    )
13                                  )
               Plaintiff,           )
14                                  )
           v.                       ) JUDGMENT
15                                  )
                                    )
     PIXELS.COM, LLC,               )
16
                                    )
17                                  )
               Defendant.           )
18                                  )
                                    )
19                                  )
                                    )
20

21
           Plaintiff Sid Avery and Associates, Inc., d/b/a MPTV Images, brings this action
22
     against Defendant Pixels.com, LLC. On February 24, 2021, the Court issued a
23
     memorandum of decision in favor of Defendant.
24

25
     //
26
     //
27
     //
28
     //
                                                -1-
 Case 2:18-cv-10232-CJC-JEM Document 154 Filed 02/24/21 Page 2 of 2 Page ID #:4262




 1         In accordance with the Court’s Memorandum of Decision, IT IS HEREBY
 2   ORDERED that judgment is entered in favor of Defendant and against Plaintiff.
 3   Plaintiff shall take nothing on its complaint against Defendant.
 4

 5      DATED: February 24, 2021
 6

 7
                                                 HON. CORMAC J. CARNEY
 8

 9                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
